Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 1 of 57 PageID #:135




                EXHIBIT A
     Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 2 of 57 PageID #:135
                                   12-Person Jury


                                                                       FILED
                                                                       10/30/2018 12:26 PM
Firm Id No. 35875                                                      DOROTHY BROWN
                                                                       CIRCUIT CLERK
               IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS
                                                                       COOK COUNTY, IL
                     COUNTY DEPARTMENT, LAW DIVISION                   2018L011743

MATTHEW HALLER,                          )
                                         )
                                         ) Case No.   2018L011743
         Plaintiff,                      )
                                         )
V.                                       )
                                         )
STERIGENICS U.S., LLC; BOB               ) JURY TRIAL DEMANDED
NOVAK; ROGER CLARK; and GTCR,            )
LLC;                                     )
                                         )
                                         )
                                         )
         Defendants.                     )



                               COMPLAINT AT LAW



         Plaintiff, MATTHEW HALLER, by and through counsel, Romanucci &

Blandin, LLC, and Hart McLaughlin & Eldridge, LLC, states as follows for his

complaint against Defendants STERIGENICS U.S. LLC ("Sterigenics"), BOB

NOVAK, ROGER CLARK, and GTCR, LLC:
         Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 3 of 57 PageID #:135




                                         INTRODUCTION

              For decades, tens of thousands of people have lived in Willowbrook, Burr Ridge,

       Darien, and Hinsdale, the quiet suburbs of Cook and DuPage Counties Willowbrook,

       Burr Ridge, Darien, and Hinsdale with the false belief that they had found a

       sanctuary from the busy streets of Chicago. Just 25 miles southwest of Chicago, the

       third largest city in America, the area is a disaster zone. It is America's Chernobyl.
u..i
~      In 1984, a company called Sterigenics infiltrated the Willowbrook community and
0
0
w
_J
LL.    began emitting an invisible, cancer causing toxin, ethylene oxide. In 2011, this

       company was purchased by a Cook County hedge fund, GTCR, LLC. The emissions

       continued. It was not until August 21, 2018, when the United States Department of

       Health & Human Services released a report, that the veil was finally lifted on the

       staggering cancer statistics and other ailments running rampant in these quiet

       communities. With the cancer-causing effects of ethylene oxide having been studied

       since the 1940s, America's Chernobyl has been nearly 80 years in the making and it

       affects our children, our parents, and our grandparents. This is about the children

       our community may never have, the lives cut short, the dreams destroyed, and the

       memories never made.

                                            OVERVIEW

              1.    Since 1984, Sterigenics has been emitting ethylene oxide (hereinafter

       "EtO"), a known carcinogen, into the air from its facility located in Willowbrook,

       Illinois. As a result, for the last 34 years, those who live and work in Willowbrook and




                                                  2
             Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 4 of 57 PageID #:135



                                                   I
            the surrounding area have Jnknowingly been inhaling EtO in the air they breathe on
                                                   I

            a routine and continuous basis.

                    2.       Sterigenics neither informed the residents of the Willowbrook

            community or those who live or work nearby that it systematically emits EtO into the

            air, nor warned residents that they were routinely and constantly breathing and are

            continuing to routinely and constantly breathe in a known carcinogen.
ui
~
0
                    3.       On or about August 21, 2018, an "Evaluation of Potential Health
0
ur
....J
U:          Impacts for Ethylene Oxide Emissions" prepared by the U.S. Department of Health

            and Human Services, Agency for Toxic Substances and Disease Registry (hereinafter

            "ATSDR"), was released to the general public." The ATSDR report was based upon

            air measurements of EtO collected in May 2018 from 29 discrete locations near the

            Sterigenics facility in Willowbrook.

                   4.        Relative to the Sterigenics facility in Willowbrook, the ATSDR

        concluded that "residents and workers are exposed to elevated airborne EtO

        concentrations from facility emissions." The ATSDR further concluded that "an

        elevated cancer risk exists for residents and off-site workers in the Willowbrook

        community surrounding the Sterigenics facility," and that "[t]hese elevated risks

        present a public health hazard to these populations." Among other things, the

        ATSDR Evaluation "recommends that Sterigenics take immediate action to reduce

        EtO emissions at this facility."




        1
            httm:/ /www .atsdr.qdc. goviHi\Cipha/sterjg_cn ic!Ste~nicsJ nternm ion a I r nc-508 .pd f


                                                                      3
           Case: 1:18-cv-08057 Document
                                   I
                                        #: 1-1 Filed: 12/07/18 Page 5 of 57 PageID #:135
                                                  I




                                                  I
                   5.       According to the EPA, the upper limit of acceptable cancer risk for
                                                  I


       airborne toxins, such as EtO, is 1 in 10 thousand (or 100 in 1 million). In other words,
0
_J
co
~      according to the EPA, it "will generally presume that if the risk to that individual is
0
N

::z:   no higher than approximately 1 in 10 thousand, that risk level is considered
0.
<O
N
N
       acceptable .... " 2

                   6.       Based upon the EPA's 2014 National Air Toxics Assessment, there are
w
~
0
       106 census tracts in the United States with cancer risk scores greater than the
0
w
_J
u:::   acceptable limits. Most of those 106 tracts are located in "Cancer Alley," which is a

       notorious area along the Mississippi River between Baton Rouge and New Orleans

       with numerous industrial plants.

                   7.       According to the EPA's 2014 measurements, the immediate area m

       DuPage County surrounding the Sterigenics facility in Willowbrook, referred to as

       Tract 17043845902, has a cancer risk of 281.8075 in 1 million-which is nearly three

       times higher than the EPA's acceptable limits.

                  8.        To put this into further context, the EPA's 2014 National Air Toxics

       Assessment documented cancer risks in 76,727 census tracts across the country. The

       Willowbrook Tract, 1704385902, has the highest cancer risk in Illinois and the

       nineteenth (19th) highest cancer risk in the United States. In other words, the

       Willowbrook Tract is in the top 99.98% tracts in terms of cancer risk in the country.

                  9.        Figure 1, below, identifies the nineteen census tracts in the United

       States with the highest cancer risk. Twelve are located along Cancer Alley. Five tracts


       2
           https://www .epa. gov/ national-air-toxics-assess ment/nata-freq uent-q uest ions




                                                                       4
        Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 6 of 57 PageID #:135




       have sterilization plants, such as Sterigenics, that emit massive amounts of EtO. In

       fact,        sterilization plants            are           almost entirely responsible for causing the
0
_J
OJ
~      extraordinarily high cancer risks in DuPage County, Illinois, Jefferson County,
0
N

2
0...   Colorado, and Lehigh County, Pennsylvania.
(D
N
N
OJ
                                                                     Figure 1
0                  A                   B                      C                D             E         F                  G
£::!
0
C')
0                                                                                                                    Total Cancer
~
                                                                                                                       Risk (per
w
~        1        State           EPA Region               County             FIPS         Tract   Population          million)
0
         2   LA            EPA Region 6           St. John the Baptist   22095       22095070800            2,537       1,505.1167
0
w
_J       3   LA            EPA Region 6           St. Charles            22089       22089060100            1,937         808.7227
u:::     4   LA            EPA Region 6           St. John the Baptist   22095       22095070900            3,115         616.6193
         5   PA            EPA Region 3           Lehigh                 42077       42077005902            1,571         596.4609
         6   CO            EPA Region 8           Jefferson              08059       08059010902            2,310         525.5596
         7   LA            EPA Region 6           St. John the Baptist   22095       22095070700            4,348         511.3240
         8   LA            EPA Region 6           St. John the Baptist   22095       22095071000            2,840         490.2785
         9   LA            EPA Region 6           St. John the Baptist   22095       22095000000           45,924         413.3152
        10   WV            EPA Region 3           Kanawha                54039       54039013400            2,222         366.6597
        11   LA            EPA Region 6           St. John the Baptist   22095       22095071100            3,398         363.1912
        12   TX            EPA Region 6           Harris                 48201       48201343100            4,629         348.2016
        13   PA            EPA Region 3           Lehigh                 42077       42077000101            3,661         346.5181
        14   LA            EPA Region 6           St. John the Baptist   22095       22095070500            6,229         329.2657
        15   LA            EPA Region 6           St. John the Baptist   22095       22095070100            2,685         303.0079
        16   LA            EPA Region 6           St. John the Baptist   22095       22095070300            6,258         296.3112
        17   TX            EPA Region 6           Harris                 48201       48201343200            4,944         296.1831
        18   LA            EPA Region 6           St. John the Baptist   22095       22095070400            4,381         286.5417
        19   LA            EPA Region 6           St. Charles            22089       22089062700            4,753         284.5145
        20 l1L             EPA Region 5           DuPage                 17043       17043845902            3,4111        281.807Sj


                    10.       With respect to the Willowbrook Tract, 88.98% of the elevated cancer

       risk is attributed to EtO emissions; and the only facility in the Willowbrook Tract

       emitting EtO               18      Sterigenics. As a result, Sterigenics alone is almost entirely

       responsible for the Willowbrook Tract having the 19th highest cancer risk in the

       country.

                     11.      Only one facility in the entire country emits more EtO than the

       Sterigenics facility in Willowbrook.




                                                                          5
        Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 7 of 57 PageID #:135




              12.     The data cited )in Paragraphs 6 through 11, above, is based on sampling

        from 2014. More recent data, however, reveals that the cancer risk in Willowbrook is

        far higher than previously determined. In May 2018, air samples were taken and

        analyzed from the area surrounding the Sterigenics facility in Willowbrook. Those

co      samples revealed a current cancer risk of 6,400 in 1 million (or 64 in 10 thousand),
0
N
0
C')
0
        which is 64 times the acceptable limit.
w
~             13.     As a direct and proximate result of Sterigenics' emissions of EtO over
0
0
w
--'LL   the course of the last 34 years, the Willowbrook community has become one of the

        most toxic and one of the most dangerous communities from a health and well-being

        standpoint in the entire country. Those who live and work in the Willowbrook area

        have been victimized by Sterigenics' negligent acts and omissions, as well as its

        conscious disregard and utter indifference to human life and the health and well-

        being of those in the community.

              14.     Neither the extent of Sterigenics' EtO emissions nor the impact of those

        emissions on the health and well-being of those who live and work in the Willowbrook

        area was known by the general public until the August 21, 2018 release of the ATSDR

        report and the August 22, 2018 release of EPA's 2014 National Air Toxics

        Assessment.

                                                PARTIES

              15.     This is an Illinois action. It is brought on behalf of an Illinois citizen, for

        an injury that occurred in Illinois, as a result of ongoing negligence that took place in

        Illinois. All of the actions that caused Plaintiffs injuries were a direct result of




                                                     6
         Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 8 of 57 PageID #:135




        actions orchestrated by an entity managed out of Illinois, Sterigenics, U.S., LLC,

        which is now overseen by another Illinois entity, GTCR, LLC.

              16.    Plaintiff, Matthew Haller, is 45 years old and is terminally-ill with

~       Stomach cancer. Mr. Haller has lived less than one mile from the Sterigenics facility
0..
(0
N
N
~       in Willowbrook, Illinois for the last eight years, from 2010 until the present.

              17.    In 2017, Mr. Haller was officially diagnosed with Stomach cancer. The
UJ
~       vast majority of Mr. Baller's treatment has occurred in Cook County, Illinois.
0
0
UJ
....J
LL
              18.    Mr. Haller did not have notice that his Stomach cancer was wrongfully

        caused or that it was caused by Sterigenics' emissions of EtO until the recent ATSDR

        report was released in August 2018.

               19.   Defendant Sterigenics U.S., LLC is a limited liability company

        organized under the laws of Delaware and having its headquarters and principal

        place of business at 2015 Spring Road, Suite 650, Oak Brook, Illinois 60523.

              20.    Sterigenics U.S., LLC, is a subsidiary of Sotera Health LLC, previously

        named Sterigenics International, Inc.

              21.    In 2011, Sterigenics International LLC was purchased for $675 million

        by the Chicago-based private equity firm, GTCR, LLC (hereinafter "GTCR"). From

        2011 until the present, GTCR, LLC, with its principal place of business at 300 N.

        LaSalle Street, Suite 5600, Chicago, Cook County, IL, owned, operated, managed,

        and/or maintained Sterigenics. The Chairman of GTCR in 2011 was Governor Bruce

        Rauner.




                                                   7
           Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 9 of 57 PageID #:135




                  22.       In 2017, Sterigenics International LLC announced that it had changed

       its parent company name to Sotera Health LLC.

                  23.       The core of GTCR's investment strategy is-as repeated frequently on

:;;;
n,     its website and other promotional material-"finding and partnering with
(0
N
N
CX)
       management leaders in core domains to identify, acquire and build market-leading
0
~
0
(")
25
       companies through transformational acquisitions and organic growth."3
~
w
~                 24.       GTCR's approach of "creating partnerships with exceptional leaders" is
0
0
w
_J
LL
       so fundamental to its business that GTCR has trademarked "The Leaders Strategy''

       to describe its collaborative approach to investing in companies.4

                  25.       GTCR has described its involvement with Sterigenics as a partnership

       from the beginning: "As part of the Sterigenics transaction, GTCR partnered with

       Michael Mulhern, who joined as CEO shortly after closing. Together, GTCR and Mr.

       Mulhern identified several initiatives to improve Sterigenics' operational and growth

       initiatives, enhance its market leadership and drive incremental earnings growth."5

       GTCR's close relationship with Sterigenics has also frequently been mentioned in

       GTCR's own material6 and in the media. 7

                   26.      A     video       featured         prominently           on      GTCR's         website     homepage

       at https://www.gtcr.com/ further highlights the integrated nature of GTCR's

       relationship with Sterigenics. In the video, which is transcribed below, GTCR



       3 _https://www.otcr.com/the-leaders-strategv/
       4 Id.
       5 .h ttp.s://~VJYY.' .gt(.:r.co111/leadership~-RJ.ories/sterig<,nics-tra nRforrn a tion -th rot1-[!i::orgn n ic-growth-a nd ·
       strategic-a cg uisitions/
       6   See, e.g., https:i/\vww .gtcr.comigtcr-c loses-the-acqu isit ion-oJ:sterigen ics-internat iona I-inc/
       7   See, e.g., https:/iv,·ww.pchub.comi2011 /03gtcr-co111pletes-sterigenics-buv/


                                                                         8
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 10 of 57 PageID #:135




       Managing Director Dean 'ihas and the then-CEO of Sterigenics discuss GTCR's

       significant involvement in and control over Sterigenics:
                                   !



             MIRAS (GTCR Managing Director): We believe very strongly at GTCR that
             domain expertise is pretty critical.


             MULHERN (Sterigenics then-CEO): When you combine that knowledge, that
             analysis, prudent risk-taking, I think that leads to - has the potential to lead
             to - great health outcomes.
w
!;i:
0
0            MIRAS: Take the healthcare group in particular. We spent a lot of time doing
w
__J
LL
             proactive research, picking niches within the healthcare industry, to explore,
             to really understand the trends.


             MULHERN: The amount of diligence they do to really understand a sector, the
             companies within the sector, the management teams, is unlike anything I've
             seen.

             MIRAS: It was probably a year before we even acquired Sterigenics that we
             started digging around the contract sterilization space, trying to understand
             who the key companies are, who the leaders are, what the industry growth
             profile looks like, how large it is.


             MULHERN: It came to our knowledge that a company was about to come to
             market to be sold. If that company got into the wrong hands, it would put at
             risk our source of supply. GTCR just kicked it into high gear and said we must
             own this asset, and today we're the only vertically integrated sterilization
             company in the world and in large part because GTCR made the decision and
             committed the resources to get it done.


              MIRAS: So there's a lot of effort and R&D really that goes into having this
              domain expertise. It's not just about working on a deal when it comes in.


              MULHERN: Beyond the obvious, which is that they're extremely talented at
              what they do, I have enormous trust in them. And I think trust is a critical
              part when you partner with a private equity firm.




                                                  9
           Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 11 of 57 PageID #:135




                   27.       GTCR's partnership with Sterigenics also included playing an active
(")


~
.• .. .    role in expanding Sterigenics' geographic footprint: "In addition to organic initiatives,
0
_J
.• .. .
CX)

0
N          GTCR and management also strategically repositioned the business through three
~
n,
<O
N          acquisitions, including two sterilization facility add-ons and the transformative
N
.•...
CX)

0
 ~
           acquisition of Nordion, a key supplier to Sterigenics.?"
 0
 (")
 0
 .• .. .
                    28.       The close partnership between GTCR and Sterigenics is also reflected in
 w
 ~
 0
 0         GTCR's substantial involvement on Sterigenics' board of directors. According to
 w
 _J
 u,
           GTCR's website, at least four of its ten managing directors currently serve, or have

           served, on the board of directors of Sterigenics or Soter a. 9

                    29.       Publicly available documents reveal that principals of GTCR, acting in

           their capacity as members of the board of directors of Sterigenics, have been actively

           involved in Sterigenics acquisition of other companies.I''

                    30.       Upon information and belief, Defendant Bob Novak is an individual who

           resides the state of Illinois. Novak is the Operations Manager at the Sterigenics

           facility in Willowbrook, and has worked in that capacity since August 2003. He is




           s httns://www. gtcr.cornLlc'a dg_[Bhip-storirslf-!trrigrnics- t1:i:1 nsforma tion -th rough-organic· growth - a ncl -
           strategic- acquisitions/
           9 See h..llii.~//v~:.'~'-'.Yf,g_1__{];_,_com/tea m- member/ sea n - l-cu nn_ingha m/: h ttpsJ{~~w .g_tcr. com/gtcr- .R.IO..!JlOte~
           aanm-d-cohen-ancl-sean-1-cunningham-to-principal/; https://wwvl'.gtcr.com/team-member/benjamin-i-
           claverman/:
           https://www.bloombe1·g·.com/ research/stocks/private/person .asp ')personicl=GG07 7 &pri vcap ld=20801:
           ht.t.ps://www.gtcr.com/team-member/da vid-a-clonnini/:
           https:/h·ww .h loomberg.com/resea reh/stocks/priva te/person.asp ?pel'sonid-115 :) 789&p 1·ivc:11pid=2080 l
           ; https://v,·ww.gtcr.com/team-member/constantine-s-mihas/
           1Dhttp://news.nordion.com/mobile.view?c=6876l&v=202&d=3&id=aHROcDovL2FwaS50ZW5rd2l6YXJ
           kLmNvbS9maWxp bmcueG lsP2lwYWdlPTk 1NTE5N zMmRFNFUTOyJlNFUTOmU lFERVNDPVNF
           QlRJT05fRVhISUJJVCZleHA9JnN1YnNpZD01Nw%3D%3D


                                                                          10
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 12 of 57 PageID #:135




       responsible for the operation of the facility, coordinating and overseeing all activities

       in plant operations, and overall plant safety.

             31.    Defendant Roger Clark is an individual who resides in Chicago, Cook

2
0...
       County, Illinois. Clark was the Maintenance Supervisor at the Sterigenics facility in
co
N
N
~      Willowbrook and held that position for nearly 30 years from the late 1980s until
<X)
~
0
N
0
(')    approximately 2015. He was responsible for calibrating the internal EtO monitors
0
~
u..i
~      and overseeing the maintenance activities at the Sterigenics' facility.
0
0
w
-'LL                             VILLAGE OF WILLOWBROOK

              32.   The Village of Willowbrook is a suburban community located roughly 20

       miles southwest of Chicago. Its population is approximately 8,500. The Village owns

       and operates over 54 acres of parks on 10 separate sites throughout the Village.

              33.    Sterigenics operates two buildings in Willowbrook. Building One is

       located at 7775 S. Quincy Street and Building Two is located at 830 Midway Drive.

       Upon information and belief, Sterigenics operated a third building at 7827 Quincy

       Street for a brief period of time.

              34.    During the times relevant for the time period referenced herein,

       Sterigenics operated another facility at 711 Cooper Court, Schaumburg, Cook

       County, Illinois.

              35.    The three Sterigenics buildings in Willowbrook are all located in a

       densely populated metropolitan area with 19,271 people living within one mile.

              36.    Gower Middle School in Burr Ridge is located 0.7 miles from the

       Sterigenics facility and has an enrollment of approximately 400 students. Gower




                                                   11
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 13 of 57 PageID #:135




                                   I

       West Elementary School is 0.9 miles from the Sterigenics facility. Conev's Cradle

       Infant Care, Inc., is a daycare center located 0.7 miles from the Sterigenics facility.

       Hinsdale South High School, with an enrollment of 1,500 students, is located 1.1

       miles from the Sterigenics facility.

              37.    The Willowbrook Police Department, with its 23 full-time sworn police

       officers and three civilian employees, is located a mere 495 feet from the Sterigenics
u..i
~      facility. Willowbrook's Village Office and City Hall is located 0.2 miles from the
0
0
w
_J
u:::   Sterigenics facility.

              38.    The Willowbrook Community Park is 0.6 miles from the Sterigenics

       facility. And there are highly dense residential areas to the immediate west of the

       Sterigenics facility within 0.3 miles, to the southeast within 0.6 miles, to the

       southwest within 0.9 miles, to the north within 0. 7 miles, to the northeast within 0.8

       miles, and to the east within 1.0 mile.

              39.    Willowbrook Town Center, which is located 1.1 miles from the

       Sterigenics facility, has nearly 200,000 square feet of retail stores, restaurants, and

       other businesses. There are 91,000 residents within a three-mile radius of the

       Willowbrook Town Center, and an additional 33,000 people employed in the area's

       3,000-plus businesses.

              40.    Figure 2, below, depicts the area within a 1.5 mile radius of the

       Sterigenics facility.

                                                 ***




                                                  12
           Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 14 of 57 PageID #:135




                                                Figure 2

C')

~
.•....
0
_J
co
.•....
0
N

2
0..
<D
N
N
.•....
co
.•....
0
N
ci
25.•....
w
 ~
 0
 0
 w
 _J
 U::




                                          ETHYLENE OXIDE

                 41.   The DNA damaging properties of EtO have been studied since the 1940s,

           and for more than 40 years it has been consistently recognized as dangerous, toxic,

           and carcinogenic.

                 42.   In a 1977 report, the National Institute for Occupational Safety and

           Health (hereinafter "NIOSH") concluded that occupational exposure to EtO may

           increase the frequency of genetic mutations in human populations and recommended

           that EtO be considered as mutagenic and potentially carcinogenic to humans. Given

           EtO's carcinogenic potential, the 1977 NIOSH report also recommended that

           alternative sterilization processes be used whenever available.

                 43.    In 1981, NIOSH released a new bulletin focusing on new evidence of

           carcinogenic, mutagenic, and reproductive hazards associated with EtO. It also




                                                    13
        Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 15 of 57 PageID #:135




        reiterated that EtO was a potential occupational carcinogen and reported that no safe

        levels of EtO exposure have been demonstrated.

               44.     In 1985, the U.S. Department of Health and Human Services published

2
0...
        the Fourth Annual Report on Carcinogens and classified EtO as reasonably
co
N
N
~       anticipated to be a human carcinogen.
co
~
0
~
0
C')            45.     In 1987, the state of California (home to two Sterigenics EtO sterilizing
0
~
w
~       plants) officially designated EtO a carcinogen.
0
0
w
....J
u:::
                46.     In the early 1990s, the first high quality, long-term research on ethylene

        oxide's carcinogenic impacts on humans was published. This research was

        undertaken based on a NIOSH study tracking the mortality of 18,254 U.S. workers

        who had been exposed to EtO between the 1940s and 1980s at sterilizer plants much

        like the Sterigenics Willowbrook facility. In fact, according to Kathleen Hoffman the

        NIOSH study actually included a few Sterigenics facilities. 11 The NIOSH study

        ultimately found causal links between exposure to EtO and increased mortality from

        lymphatic, hematopoietic, and stomach cancer. The research on the NIOSH study has

        since been heavily cited and relied upon by major regulatory organizations, including

        the World Health Organization (hereinafter "WHO") and the United States

        Environmental Protection Agency (hereinafter "EP N').

                47.     In 1994 the WHO's International Agency for Research on Cancer

         (hereinafter "IARC") listed EtO as a Group 1 human carcinogen, the agency's highest

         risk classification, finding "Ethylene Oxide is carcinogenic to humans."


         11 http s://vosemi te. ep a. gov/Sab/Sa bp rocl uct.nsf/BS:3 9FA 45582C20018525 7D950049GBOE/SFile/EPA-

         ±S te rige n ics+Sp ea king+ Poi n ts+for+IRI S+SAB+ Review-N ov+20 l 4. pdf accessed 9.25.2018.


                                                            14
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 16 of 57 PageID #:135




                 48.    In 2000, the U'.S. Department of Health and Human Services published

       the Ninth Annual Report on Carcinogens and revised its classification for EtO to

       known to be a human carcinogen.

2
0..              49.     The U.S. Department of Labor's Occupational Safety and Health
<D
N
N
~      Administration (hereinafter "OSHA'') 2002 fact sheet on EtO indicates that "[b]oth
co
0
~
0
C')    human and animal studies show that EtO is a carcinogen" and requires employers to
25
~
w
~      provide clear signs and labels notifying workers of EtO's "carcinogenic and
0
0
w
...J
[i:    reproductive hazards." 12

                 50.     In 2016, the EPA's Integrated Risk Information System (hereinafter

       "IRIS") reclassified EtO as "carcinogenic to humans," and increased the cancer

       potency of EtO by 30 times.

                 51.     The half-life of EtO in the atmosphere has been reported in certain

       circumstances to be two-hundred eleven (211) days. Neither rain nor absorption into

       aqueous aerosols is capable of removing ethylene oxide from the atmosphere.

                  52.    Acute exposure to EtO can result in nausea, vomiting, neurological

       disorders, bronchitis, pulmonary edema, and emphysema.

                  53.    Chronic exposure to EtO can irritate the eyes, skin, nose, throat, lungs,

       and can cause harm to the brain and nervous system leading to headaches, nausea,

       memory loss, and numbness.

                  54.     Chronic inhalation exposure to EtO can also cause reproductive and

        developmental impairments. Evidence recognized by the EPA indicates that



        12   htt.ps://www.osha.gov/OshDoc/data General Facts/ethvll"ne-oxide-factsheet.pdf accessed 9.25.2018.


                                                           15
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 17 of 57 PageID #:135




                                  I
       inhalation exposure to EtO! can cause an increased rate of miscarriages in females.

       Evidence also indicates that EtO inhalation exposure can cause decreased sperm

       concentration and testicular degeneration in males.

~
n,
             55.     Additionally, inhalation exposure to EtO can cause mutations and
co
N
N
co
       chromosomal damage that can lead to birth defects and cancer. Even when exposure
0
~
0
C')    to EtO diminishes or ceases, the frequency of sister chromatid exchanges
0
~
u..i
~      (mutations/chromosomal alterations) have been found to remain elevated for at least
0
0
LU
_J
u::    six months.

             56.     Chronic inhalation exposure to EtO also causes cancer. Evidence

       recognized by the EPA indicates that inhalation exposure to EtO causes various

       cancers including but not limited to lymphatic cancers, leukemia, and stomach

       cancer. There is also evidence that EtO causes tumors in the body and reproductive

       issues in both men and women. As a result, the EPA has concluded that EtO is

       carcinogenic to humans by the inhalation route of exposure. The stated

       confidence in this classification is "HIGH."

                                 STERIGENICS' OPERATIONS

              57.    Sterigenics has been releasing EtO into the air in the Willowbrook area

       since 1984. The facility stores EtO and sprays it into gas chambers to sterilize medical

       equipment and pharmaceuticals. Building One of the Sterigenics facility, which was

        constructed in 1984, holds fifteen gas chambers, while Building Two, which was

        constructed in 1999, holds four gas chambers which were built in 1999 and 2012.

        Upon information and belief, there were periods of time where no pollution controls




                                                  16
               Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 18 of 57 PageID #:135




               were in place. Additionally, even where there have been certain pollution controls in

    C')
    '<t
               place they have been ineffective and/or lacking due to the acts and omissions of the
    t-,
    .-
    0
    -'co       defendants. Further, upon information and belief, some ethylene oxide used by
    .-
    0
    N

    ~
    0..
               Sterigenics does not go through any pollution control but rather is emitted into the
    (0
    N
    N
    -e--       air through back vents .
    .-
    co
    .
        0
        N
        0
        C')               58.          The Sterigenics facility operates 24 hours per day, which means toxic,
        0
        .-
        ul
        ~      cancerous gas is emitted from the Sterigenics facility on a steady and continuous
        0
        0
        w
        -'LL   basis. As a result, EtO is a constant element in the air breathed by those who live

               and work near the Willowbrook facility.

                          59.          From 1995 through 2016, the reported EtO emissions from the

               Sterigenics facility are depicted in Figure 3, below:

                                                                                        Figure 3

               (Year ..
                 -~--~-
                                   1[Pounds.
                          ~--~=~-"':.i ~ --   ••""-   ~~M•S   ----   ---
                                                                           · .. . .
                                                                           -·-.••---~--~
                                                                                        '1
                                                                                        -·
                                                                                                  1             ')[
                                                                                                  ~.Year_ .. - ...
                                                                                                                           '                •      '   •   I
                                                                                                                      Poung..s_, _____ , ___ . ···-···---·~-
                 1995                  18,213 lbs.                                                  2006              3,985 lbs.
                 1996                  22,000 lbs.                                                  2007              3,698 lbs.
                 1997                  26,000 lbs.                                                  2008              3,597 lbs.
                 1998                  31,000 lbs.                                                  2009              3,429 lbs.
                 1999                  1,440 lbs.                                                   2010              6,869 lbs.
                 2000                  7,341 lbs.                                                   2011              6,878 lbs.
                 2001                  7,848 lbs.                                                   2012              6,811 lbs.
                 2002                  6,686 lbs.                                                   2013              5,892 lbs.
                 2003                  6,630 lbs.                                                   2014              5,036 lbs.
                 2004                  5,039 lbs.                                                   2015              4,706 lbs.
                 2005                  2,621 lbs.                                                   2016              4,009 lbs.


                           60.          No data on ambient air emissions was kept before 1995. However, the

                ATSDR notes that the available data suggest that "substantially higher ambient

                releases prior to 1995 were likely." Indeed, a lone 1988 report on Sterigenics'



                                                                                             17


1
      Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 19 of 57 PageID #:135




      Willowbrook facility's               emissions accessed through the EPA's TRI Explorer

      Database supports this contention.P The 1988 report indicates that the Willowbrook
0
_J
co
~
      facility emitted 97,518 pounds of EtO into the air.14 This is over three times greater
0
N

~     than the highest amount recorded in the contiguous 1995-2016 data set (32,200
a..
<O
~
N
~     pounds in 1998) and over 20 times greater than emissions levels in 2016 (4,205
co
0
N
0
(")

0
      pounds).
~
w
~            61.      Without discovery from Sterigenics, it is impossible to know precisely
0
0
w
_J
LL
      how many pounds of EtO Sterigenics released into the air from 1984 to 1994, but it

      is reasonable to infer that the pre-1995 emissions ofEtO were at best, similar to those

      from 1995 to 1998, and at worst, closer to the colossal emissions in 1988.

              62.     Notably, the historical EPA emission reports from the Willowbrook

      Sterigenics facility demonstrate that the amounts ofEtO released from the plant over

      the last decade are significantly lower than the amounts released during prior

      decades. Total air releases in the 1990s were up to 7. 7 times higher than present

      levels. Sterigenics' EtO releases in the 1980s were even higher than this, with

      available data suggesting that Sterigenics released over 20 times more EtO into

      the air in 1988 than it did in 2016, the most recent date for which emissions data is



      13
      h Ups://iasp u b .c'])a. gov/tl'ic,xplol'Pl'lrPlmtsP t1·c,nds'?t1·i=G052 l GRFFT7 77 50& p vif'W =TRYR&trilib=TR
      IQ l&sort= VIEW &sort fmt=l&st:ate=All+states&countv=All+counties&chemical=000075218&ind
      ustrv=ALL&core vear=&tab rpt= l&FLD=AIRLBY &FLD=E l&FLD=E2&FLD=E:3&FLD=K1&FLD=
      I~4 l &FLD= E42&FLD=E6&FLD= E62&FLD=E5:3 &FLD= E53A&FLD= E5i1B&FLD= E54&FLD=E6 l &
      FLD=E61A&FLD=E,) l B&FLD=TSFDSP&FLD=m 1 O&FLD=m41 &FLD=m62&FLD=potwmetl&FLD
      =m7 l & FLD=m81 & FLD=m82&FLD=rn 72& FLD=m6:3&FLD=mG4&FLD=m65&FLD=mGG&FLD=mG
      7&_FLD=m73&FLJJ=m79&FLD=m90&FLI)=m94&FLD=m99&FLD=RELLBY
       14
       https://ofmpub.epa.gov/enviro/tri fonnr partone v2.get thisone?rpt vear=1988&clcn nurn=l3880250
       24218&ban flag=Y


                                                             18
        Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 20 of 57 PageID #:135



                                    I
                                    !

        publicly available. As a result, the ATSDR report's current estimate of Willowbrook

C')
'V
        area residents' cancer risk (which is based on sampling conducted this year) must
.-
r-,

0
...J
        drastically underestimate of the levels of risk faced by those exposed to the
.-
co
0
N

~
o,      Sterigenics facility's emissions in the 1980s and 1990s
<O
N

.co-
N
              63.    Sterigenics' air emissions were not the only manner in which Sterigenics
0
 .-
N
0
C')     exposed area residents, workers, and students to EtO. Sterigenics reported at least
0
.-
u..i
~       one mass "uncontrolled release" of EtO. On or about October 7, 2013, Sterigenics
 0
 0
 w
 ...J
 u::    released ethylene glycol (a byproduct of EtO) into the soil and groundwater at its

        Willowbrook facility. In addition, on October 21, 2013, Sterigenics reported the

        uncontrolled release of 30 pounds of ethylene oxide into the air from its Willowbrook

        facility. The Illinois Attorney General filed a lawsuit against Sterigenics for its water

        and air pollution and alleged numerous violations of environmental statutes and

        regulations. Sterigenics entered into a consent order whereby it agreed to pay a

        $50,000.00 fine.

               64.     Upon information and belief, Sterigenics also released ethylene glycol

        into the soil and groundwater at its Willowbrook facility on a regular and continuing

        basis via drain pits that collected excess ethylene glycol from the EtO chambers.

               65.    At all relevant times, Sterigenics knew or should have known that EtO

         is toxic and dangerous to human health and well-being. In addition, at all relevant

         times, Sterigenics knew or should have known that EtO is classified as a carcinogen

         and has been determined to cause various illnesses and ailments including, but not

         limited to, cancer.




                                                    19
        Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 21 of 57 PageID #:135




              66.    Notwithstanding Sterigenics' knowledge concerning the dangers of

        operation, it has been emitting EtO from its facility in Willowbrook on a routine and

        constant basis for 34 years. Further, notwithstanding Sterigenics' knowledge that

        chronic inhalation exposure to EtO causes adverse conditions to the eyes, skin, nose,

        throat, lungs, and nervous system, reproductive and developmental impairments,
~
<X )

0
N
0
C')     mutations, chromosomal damage, birth defects, and cancer, it has failed to warn those
0
~
w
~       who live and work in the Willowbrook area that they are being exposed to and
0
0
w
....J
u::     breathing in EtO on a routine and constant basis .

                           STERIGENICS' PATTERN OF BEHAVIOR

               67.   Sterigenics has been the subject of regulatory and administrative

        enforcement relative to its EtO emissions in Europe. Beginning in 1992, Sterigenics

        operated a sterilization facility in Zoetermeer, a city in the western Netherlands. The

        Zoetermeer facility was located in an area with residential housing and numerous

        small business. In 2009, it was determined that Sterigenics had been knowingly

        releasing amounts of EtO that exceeded the local Maximum Permissible Risk

        concentration into the air for a number of years and was penalized. Sterigenics,

        however, continued with its excessive emissions until it ultimately relocated its

        facility in 2010. According to the Public Prosecutor in Zoetermeer, Sterigenics knew

        of the unauthorized emissions, but failed to act and did not warn local residents about

         the emissions or the dangers associated therewith.

               68.    Sterigenics has also exhibited a pattern of neglecting safety in its

         facilities in the U.S. Sterigenics failed to properly train employees in the safe use of




                                                   20
         Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 22 of 57 PageID #:135




         EtO at its sterilizing plant in Ontario, California, which resulted in a major EtO

         explosion on August 19, 2004 that injured four employees and forced the evacuation
0
....l
co
~
         of the plant and neighboring facilities. The U.S. Chemical Safety and Hazard
0
N

~
Cl..
         Investigation Board (hereinafter "CSB") investigation into the incident found that
<O
N
N
~        Sterigenics had failed to ensure its maintenance employees understood the hazards

         associated with EtO-based processes, which led them to manually override safety
 w
 ~       devices, causing the explosion. The CSB faulted Sterigenics management for not
 0
 0
 llJ
 ....l
 LL
         implementing "company-wide engineering control recommendations that could have

         prevented this explosion" and failing to follow recommendations on EtO

         concentrations disseminated by NIOSH.

                 69.      Further evidencing Sterigenics' disregard for safety, OSHA records

         show that Sterigenics has paid thousands of dollars in fines for safety violations at

         its Willowbrook facility;" Specifically, Sterigenics paid $5,062 in fines in 2006 for

         several "Serious" violations that left workers exposed to unspecified "highly

         hazardous chemicals.U" Given the work undertaken at the Willowbrook facility,

         these "highly hazardous chemicals" likely included EtO.

                  70.     Current and former Sterigenics employees have also raised concerns

          about company safety practices around EtO. For instance, on the company's

          Glassdoor page, one former employee noted on June 25, 2013 that "[t]here is a



          15 E.g. https://www.osha.gov/pls/imis/esta blishment.inspection cletail?id<lOS 15:3717 accessed
          9.25.2018.
          16 h ttps://www .osha.gov/pls/irnis/establishrnent.inspec:tion cletail'lid=:30815:3717 &
          h ttps://www.osha.gov/pls/i mis/establishment. violation detail?id='.3081::):3717 &citation icl=O 100 l
          accessed 9.25.2018.



                                                               21
        Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 23 of 57 PageID #:135




        minimum attention to quality & safety which will backfire eventually."17 Another

        stated on October 9, 2015 that "you're working with Ethylene Oxide which is

        extremely dangerous and the company seems to cut corners around safety at times."18

        Perhaps most concerning, an "EtO A Operator" in the Charlotte, North Carolina

        facility reported on February 24, 2015 that "Safety is an issue sometimes regarding

        procedures. The maintenance team cuts a lot of corners." This employee advised
ui
~       management to "Lock out the overrides for equipment. Fire any maintenance
0
0
UJ
....I
u:::
        manager that shows operators how to manually operate equipment without it

        showing on the computer system."19 Notably, this comment comes after the 2004

        Ontario, California explosion. As discussed above, the CSB identified maintenance

        cutting corners and manually overriding equipment as factors leading to that

        incident. This employee review suggests that the safety and management failures

        that caused the California explosion were not addressed system-wide and continued

        to be in evidence at other Sterigenics facilities over a decade later.

                71.    Taken together, these elements demonstrate a pattern of Sterigenics

        consistently failing to implement company-wide safety measures across all its

        facilities, despite research, NIOSH bulletins, regulatory interventions, and

        problematic incidents demonstrating their need. This willingness to "cut corners" and




         11 https://www.glassdoor.com/Reviews/Emplovee-Review·-Sterigenics-RVW27684lG.htm accessed
         9.25.2018.
         1s https://wvvw.glassdoor.corn/Reviews/Employee-Review-Sterigenics-RVW823G.300.htm accessed
         9.25.2018.
         19    htt.ps:/h.vww.glasscloor.com/Reviews/Emplovee-Review-Sterigenic:s-RV\V:"5987616.htm accessed
         9.25.2018.


                                                        22
        Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 24 of 57 PageID #:135




        lack of oversight may explain why Sterigenics failed for decades to install emission

        mitigation technology to limit passive venting of EtO from its Willowbrook facility.


                                             COUNTI
~
0..
                                 Negligence - Sterigenics U.S., LLC
(0
N
N
~             72.       Plaintiff incorporates by reference all allegations contained in

        Paragraphs 1 through 71 as if fully set forth as Paragraph 72.
w
~             73.       Sterigenics U.S., LLC owned and operated the Sterigenics facility in
0
0
w
....J
LL
        Willowbrook, Illinois, during a material portion of time since 1984 .

              74.       Sterigenics U.S., LLC managed, controlled, and supervised sterilization

        operations at the Sterigenics facility in Willowbrook, Illinois, during a material

        portion of time since 1984.

               75.      Sterigenics U.S., LLC had and continues to have a duty to exercise

        ordinary care for the health, safety, and well-being of Plaintiff and those living and

        working in the area surrounding its Willowbrook facility.

               76.      At all relevant times, Sterigenics U.S., LLC knew or should have known

        that the EtO gas emitting from its Willowbrook facility would have a toxic, poisonous,

        and highly deleterious effect upon the health, safety, and well-being of persons

        breathing it.

               77.      Sterigenics U.S., LLC breached its duty and failed to exercise ordinary

        care of the health and well-being of Plaintiff in one or more of the following ways:

                        a. By emitting EtO into the air from its Willowbrook facility;

                        b. By emitting excessive, unnecessary, andlor dangerous
                           volumes of EtO into air from its Willowbrook facility;


                                                    23
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 25 of 57 PageID #:135




                    c. By using EtO as part of its sterilization process when safer
                       alternatives could accomplish the same or similar business
                       purpose without presenting the same level of risk to human
                       health and well-being;

                    d. By placing its own economic interests above the health and
                       well-being of those who live or work in the Willowbrook
                       community;
~
CX)

0
N
0                   e. By failing to warn or advise Plaintiff, as well as those who live
C')
0
~                      or work in the Willowbrook community, that they were being
u..i
~                      exposed to EtO;
0
0
w
_J
u:::                f. By failing to warn or advise Plaintiff, as well as those who live
                       or work in the Willowbrook community, that they were
                       breathing in EtO;

                    g. By failing to warn or advise Plaintiff, as well as those who live
                       or work in the Willowbrook community, that it was emitting a
                       known carcinogen into the air from its facility in Willowbrook;

                    h. By failing to employ safe methods to adequately control,
                       reduce, minimize, and/or mitigate EtO emissions from its
                       Willowbrook facility;

                    1.   By failing to adequately study and test the effect of its EtO
                         emissions from its Willowbrook facility on the quality of air;

                    J.   By failing to adequately study and test the effect of its EtO
                         emissions from its Willowbrook facility on the health and well-
                         being of those who live and work in the Willowbrook
                         community; and

                    k. By subjecting Plaintiff and those who live and work nearby its
                       Willowbrook facility to an elevated cancer risk.

              78.   As a direct and proximate result of one or more of the foregoing acts or

        omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

        the Willowbrook community.




                                                  24
        Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 26 of 57 PageID #:135




              79.      As a direct and proximate result of Plaintiffs inhalation of EtO from
                                    I



        Sterigenics facility, he developed Stomach cancer which has caused and will continue

        to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

~       mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his
0...
co
N
N
,-
co      normal life.
0
N
0
<')           WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that
0
..--
u..i
~       judgment be entered in his favor and against Sterigenics U.S., LLC in an amount be
0
0
w
-'Li:   determined by a trier of fact.

                                            COUNT II
                            Negligent Training- Sterigenics U.S., LLC

               80.     Plaintiff incorporates by reference all allegations contained         in


        Paragraphs 1 through 71 and 73 and 7 4 as if fully set forth as Paragraph 80.

               81.     Sterigenics U.S., LLC had and continues to have a duty to properly train

        its employees to control and dispose of hazardous substances including EtO and its

        byproducts, including but not limited to ethylene glycol.

               82.     At all relevant times, Sterigenics U.S., LLC knew or should have known

        that failing to properly train its employees to control, monitor, and dispose of

        hazardous materials would have a toxic, poisonous, and highly deleterious effect upon

        the health, safety, and well-being of persons breathing it.

               83.     Sterigenics U.S., LLC breached its duty to properly train its employees

        in one or more of the following ways:

                       a. By failing to train its employees about the carcinogenic effects
                          ofEtO;




                                                    25
              Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 27 of 57 PageID #:135




                           b. By failing to train its employees about the proper procedures
                              to control and store EtO and its byproducts, including by not
C')
                              limited to ethylene glycol, such that it would prevent
"¢


r-
.•....
.•....
                              unintended leaks, spills or emissions;
0
_J
CX)
 .•....
 0                         c. By failing to train its employees about the proper procedures
 N

 ~                            to monitor EtO emissions;
     0..
     CD
     N
     N
     .•....                d. By failing to train its employees about the proper procedures
     CX)
     .•....
     0
                              for recording EtO emissions;
     N
     0
     C')
     0
     .•....                e. By failing to train its employees about the proper procedures
      u..i                    to adequately control, reduce, minimize, and/or mitigate EtO
      ~
       0
       0
                              emissions from its Willowbrook facility;
       w
       _J
       u:::
                              f. By failing to train its employees about the proper procedures
                                 for repairing and/or replacing defective EtO emissions
                                 equipment;

                              g. By failing to train its employees about the proper procedures
                                 for reporting uncontrolled emissions; and

                              h. By failing to properly train its employees about the proper
                                 procedures for disposing of EtO or its products, including by
                                 not limited to ethylene glycol.

                     84.      As a direct and proximate result of one or more of the foregoing acts or

              omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

              the Willowbrook community.

                     85.      As a direct and proximate result of Plaintiffs inhalation of EtO from

              Sterigenics facility, he developed Stomach cancer which has caused and will continue

              to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

              mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

               normal life.




                                                           26
        Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 28 of 57 PageID #:135




               WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that

        judgment be entered in his favor and against Sterigenics U.S., LLC in an amount be

        determined by a trier of fact.

~
0..
(0
N
N                                        COUNT III
~
co                       Negligent Supervision- Sterigenics U.S., LLC
0
N
0
['0.:         86.    Plaintiff incorporates by reference all allegations contained m
~
w
~       Paragraphs 1 through 71 and 73 and 74 as if fully set forth as Paragraph 86.
0
0
w
_J
u:::          87.    Sterigenics U.S., LLC had and continues to have a duty to properly

        supervise its employees to prevent a creation of danger or harm to third persons.

              88.    At all relevant times, Sterigenics U.S., LLC knew or should have known

        that failing to properly supervise its employees in their control, monitoring and

        disposal hazardous materials including EtO and its by products, including but not

        limited to ethylene glycol, would have a toxic, poisonous, and highly deleterious effect

        upon the health, safety, and well-being of persons breathing it.

              89.    Sterigenics U.S., LLC breached its duty to supervise its employees in

        one or more of the following ways:

                     a. By failing to recognize when the proper procedures to control
                        and store EtO and its byproducts, including by not limited to
                        ethylene glycol, were violated resulting in unintended leaks,
                        spills or emissions;

                     b. By failing to reprimand and/or discipline employees when the
                        proper procedures to control and store EtO and its byproducts,
                        including by not limited to ethylene glycol, were violated
                        resulting in unintended leaks, spills or emissions;

                     c. By retaining employees who repeatedly violated the proper
                        procedures to control and store EtO and its byproducts,


                                                  27
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 29 of 57 PageID #:135




                        including by not limited to ethylene glycol, resulting m
                        unintended leaks, spills or emissions;

                   d. By failing to recognize when the proper procedures to
0
_J
~
CX)                   adequately control, reduce, minimize, and/or mitigate EtO
0
N                     emissions from its Willowbrook facility were violated resulting
                      in unintended leaks, spills, or emissions;

CX)
                   e. By failing to reprimand and/or discipline employees when the
~
0
N
                      proper procedures to adequately control, reduce, minimize,
0
(")                   and/or mitigate EtO emissions from its Willowbrook facility
0
~                     were violated resulting in unintended leaks, spills, or
w
~                     emissions;
0
0
w
_J
u:::               f. By retaining employees who repeatedly violated the proper
                      procedures to adequately control, reduce, minimize, and/or
                      mitigate EtO emissions from its Willowbrook facility resulting
                      in unintended leaks, spills, or emissions;

                   g. By failing to recognize when the proper procedures for
                      repairing and/or replacing defective EtO emissions equipment
                      were violated;

                   h. By failing to reprimand and/or discipline employees when the
                      proper procedures for repairing and/or replacing defective EtO
                      emissions equipment were violated;

                   1.   By retaining employees who repeatedly violated the proper
                        procedures for repairing and/or replacing defective EtO
                        emissions equipment;

                   J.   By failing to recognize when the proper procedures for
                        reporting uncontrolled emissions were violated;

                    k. By failing to reprimand and/or discipline employees when the
                       proper procedures for reporting uncontrolled emissions were
                       violated;

                    1. By retaining employees who repeatedly violated the proper
                       procedures for reporting uncontrolled emissions;

                    m. By failing to recognize when the proper procedures for
                       disposing of EtO or its products, including by not limited to
                       ethylene glycol were violated;


                                                28
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 30 of 57 PageID #:135




                      n. By failing to reprimand and/or discipline employees when the
                         proper procedures for disposing of EtO or its products,
                         including by not limited to ethylene glycol were violated;

                      o. By retaining employees who repeatedly violated the proper
                         procedures for disposing of EtO or its products, including by
                         not limited to ethylene glycol;

                      p. By failing recognize when the proper procedures to monitor
                         EtO emissions were violated;
w
~
0
                      q. By failing to reprimand and/or discipline employee when the
0
w                        proper procedures to monitor EtO emissions were violated;
_J
U:::
                      r. By retaining employees who repeatedly violated the proper
                         procedures to monitor EtO emissions;

                      s. By failing to recognize when the proper procedures for
                         recording EtO emissions were violated;

                      t. By failing to reprimand and/or discipline employees when the
                         proper procedures for recording EtO emissions were violated;
                         and

                      u. By retaining employees who repeatedly violated the proper
                         procedures for recording EtO emissions.

              90.     As a direct and proximate result of one or more of the foregoing acts or

       omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

       the Willowbrook community.

              91.     As a direct and proximate result of Plaintiffs inhalation of EtO from

       Sterigenics facility, he developed Stomach cancer which has caused and will continue

       to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

       mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

       normal life.




                                                  29
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 31 of 57 PageID #:135




             WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that

       judgment be entered in his favor and against Sterigenics U.S., LLC in an amount be

       determined by a trier of fact.

~
n,                                     COUNTIV
(0
N                   Willful and Wanton Conduct- Sterigenics U.S., LLC
N
~
             92.    Plaintiff incorporates by reference all allegations contained in

       Paragraphs 1 through 71 and 73 and 7 4 as if fully set forth as Paragraph 92.
u..i
~
0
0            93.    Sterigenics U.S., LLC had and continues to have a duty to refrain from
w
_J
u::
       willful and wanton conduct and/or conduct that exhibits an utter indifference and/or

       conscious disregard to the health, safety, and well-being of Plaintiff and those living

       and working in the area surrounding Sterigenics Willowbrook facility.

              94.   At all relevant times, Sterigenics U.S., LLC knew that EtO gas emitting

       from its Willowbrook facility
                                 '
                                     would have a toxic, poisonous, and highly deleterious

       effect upon the health, safety, and well-being of persons breathing it.

              95.    Sterigenics U.S., LLC breached its duty and was guilty of willful and

       wanton conduct in one or more of the following ways:

                     a. By emitting EtO into the air from its Willowbrook facility
                        notwithstanding its knowledge that EtO is toxic, poisonous,
                        and causes adverse medical issues including, but not limited
                        to, cancer;

                     b. By placing its own economic interests above the health, safety,
                        and well-being of those who live or work in the Willowbrook
                        community;

                     c. By failing to warn or advise Plaintiff, as well as those who live
                        or work in the Willowbrook community, that they were being
                        exposed to EtO notwithstanding its knowledge that EtO is




                                                  30
      Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 32 of 57 PageID #:135




                        toxic, poisonous, and causes adverse medical issues including,
                        but not limited to, cancer;

                     d. By failing to a warn or advise Plaintiff, as well as those who
                        live or work in the Willowbrook community, that they were
                        breathing in EtO notwithstanding its know ledge that EtO is
                        toxic, poisonous, and causes adverse medical issues including,
                        but not limited to, cancer;

                     e. By emitting EtO, a known carcinogen, into the air from its
                        Willowbrook facility before fully studying, researching, or
u.i                     understanding the deleterious impact that EtO inhalation
~
0
                        exposure has on the health, safety, and well-being of those in
0
w                       the surrounding area;
_J
Li:
                     f. Deliberately concealing its knowledge concerning the
                        deleterious impact that EtO inhalation exposure has on those
                        who live or work in the Willowbrook community;

                     g. By subjecting Plaintiff and those who live and work nearby its
                        Willowbrook facility to an elevated cancer risk without
                        warning them of the same.

             96.     As a direct and proximate result of one or more of the foregoing acts or

      omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

      the Willowbrook community.

             97.     As a direct and proximate result of Plaintiffs inhalation of EtO from

      Sterigenics facility, he developed Stomach cancer which has caused and will continue

      to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

      mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

      normal life.

            WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that

      judgment be entered in his favor and against Sterigenics U.S., LLC in an amount be

      determined by a trier of fact.



                                                 31
        Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 33 of 57 PageID #:135




                                        COUNTV
              Ultrahazardous Activity/ Strict Liability - Sterigenics U.S., LLC
0
_J
~
CX)
               98.    Plaintiff incorporates by reference all allegations contained in
0
N


        Paragraphs 1 through 71 and 73 and 7 4 as if fully set forth as Paragraph 98.

CX)            99.    Sterigenics U.S., LLC's use and emission of EtO from its Willowbrook
0
£::!
0
£'0.?   facility constitutes an ultra-hazardous activity.
w
~              100.   Sterigenics U.S., LLC's use and emission of EtO created a high degree
0
0
ui
_J
u:::    of risk to those who live and work and the surrounding area. Further, the likelihood

        of cancer caused by its use and emission of EtO is as much as 64 times the level of

        acceptable risk.

               101.   Sterigenics U.S., LLC's use and emission of EtO is especially

        inappropriate given the area in which it is located; namely, within a densely

        populated residential area, and among schools, municipal buildings, and parks.

              102.    While the activities conducted by Sterigenics U.S., LLC are exceedingly

        dangerous, it offers little to no value to the surrounding community.

              103.    Because the activities of Sterigenics U.S., LLC are ultrahazardous, it is

        strictly liable for any injuries proximately resulting therefrom.

              104.    As   a direct and proximate result of Sterigenics U.S.,            LLC's

        ultrahazardous activities, Plaintiff was exposed to and inhaled great amounts of EtO

        while living in the Willowbrook community.

              105.    As a direct and proximate result of Plaintiffs inhalation of EtO from

        Sterigenics facility, he developed Stomach cancer which has caused and will continue




                                                  32
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 34 of 57 PageID #:135




                                    I
       to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

       mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

       normal life.

2
0...          WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that
<O
N
N
~      judgment be entered in his favor and against Sterigenics U.S., LLC in an amount be

       determined by a trier of fact.
w
~
0
                                            COUNT VI
0
w
                               Civil Battery - Sterigenics U.S., LLC
_J
LL

               106.    Plaintiff incorporates by reference all allegations contained m

       Paragraphs 1 through 71 and 73 and 7 4 as if fully set forth as Paragraph 106.

               107.    At all relevant times, Sterigenics U.S., LLC knew or should have known

       that the EtO gas emitting from its Willowbrook facility would have a toxic, poisonous,

       and highly deleterious effect upon the health, safety, and well-being of persons

       breathing it.

               108.    Notwithstanding this knowledge, Sterigenics U.S., LLC caused and/or

       set in motion events that caused EtO to come in contact with Plaintiff.

               109.    Plaintiffs contact with EtO was offensive and harmful.

               110.    Sterigenics U.S., LLC intended to emit EtO into the air with knowledge

       that it would contact those who live and work in the area surrounding its Willowbrook

       facility.

               111.    Plaintiff did not consent to contact with EtO emitted from the

       Sterigenics facility.




                                                  33
      Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 35 of 57 PageID #:135




             112.    As a direct and proximate result of Sterigenics U.S., LLC's emission of

      EtO, Plaintiff was contacted by EtO without his consent and was thereby exposed to

      and inhaled great amounts of EtO while living in the Willowbrook community.

             113.    As a direct and proximate result of Plaintiffs inhalation of EtO from

CX)   Sterigenics facility, he developed Stomach cancer which has caused and will continue
0
N
0
£:?
0
      to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,
~
w
~
0
      mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his
0
w
_J
U::   normal life.

            WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that

      judgment be entered in his favor and against Sterigenics U.S., LLC in an amount be

      determined by a trier of fact.

                                        COUNT VII
                           Public Nuisance - Sterigenics U.S., LLC

            114.     Plaintiff incorporates by reference all allegations contained m

      Paragraphs 1 through 71 and 73 and 74 as if fully set forth as Paragraph 114.

            115.     The general public has a common right to breathe clean air without

      dangerous levels of carcinogens such as EtO. The Illinois Constitution guarantees

      these rights to its citizens. Article XI of the Illinois Constitution of 1970,

      Environment, Section 1, Public Policy - Legislative Responsibility, provides that:


            The public policy of the State and the duty of each person is to provide and
            maintain a healthful environment for the benefit of this and future
            generations. The General Assembly shall provide by law for the
            implementation and enforcement of this public policy.




                                                34
         Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 36 of 57 PageID #:135




        Article XI of the Illinois Constitution of 1970, Environment, Section 2, Rights of

        Individuals, provides that:


              Each person has the right to a healthful environment. Each person may enforce
2             this right against any party, governmental or private, through appropriate
0...
<O
N
              legal proceedings subject to reasonable limitation and regulation as the
N
~             General Assembly may provide by law.


               116.     Sterigenics U.S., LLC's use and emission of EtO from its Willowbrook
w
~
 0
 0
        facility substantially and unreasonably infringes upon and/or transgresses this public
 w
 _J
 u:::
        right. In particular, the activities of Sterigenics U.S., LLC has caused those who live

        and work in the area surrounding its Willowbrook facility to breathe air containing

        high levels of EtO on a routine and constant basis, and further, to be exposed to air

        causing a substantially elevated risk of cancer.

               117.     Sterigenics U.S., LLC's use and emission of EtO is especially

         inappropriate given the area in which it is located; namely, within a densely

         populated residential area, and among schools, municipal buildings, and parks.

                118.    As a result of Sterigenics U.S., LLC's use and emission of EtO, Plaintiff

         was exposed to and inhaled great amounts of EtO while living in the Willowbrook

         community.

                119.    As a direct and proximate result of Plaintiffs inhalation of EtO from

         Sterigenics facility, he developed Stomach cancer which has caused and will continue

         to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

         mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

         normal life.


                                                     35
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 37 of 57 PageID #:135




              WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that
                                   I

       judgment be entered in hi$ favor and against Sterigenics U.S., LLC in an amount be

       determined by a trier of fact.

                                              COUNT IX
                                        Negligence -Bob Novak
co
0
£::!
0
              120.   Plaintiff incorporates by reference all allegations contained in
£2
0
~
w      Paragraphs 1 through 71 as if fully set forth as Paragraph as if fully set forth as
~
0
w      Paragraph 120.
__J
Li:
              121.   Since August 2003, Bob Novak has been the Operations Manager at the

       Sterigenics facility in Willowbrook.

              122.   In that capacity, Bob Novak has been responsible for the operation of

       the facility, coordinating and overseeing all activities in plant operations, which

       would include testing and analysis to determine the nature and extent of EtO

       emissions.

              123.   At all relevant times, Bob Novak had and continues to have a duty to

       exercise ordinary care for the health, safety, and well-being of Plaintiff and those

       living and working in the area surrounding the Sterigenics facility in Willowbrook.

              124.   At all relevant times, Bob Novak knew or should have known that the

       EtO gas emitting from the Sterigenics facility in Willowbrook facility would have a

       toxic, poisonous, and highly deleterious effect upon the health, safety, and well-being

       of persons breathing it.

             125.    Bob Novak breached his duty and failed to exercise ordinary care of the

       health and well-being of Plaintiff in one or more of the following ways:



                                                 36
        Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 38 of 57 PageID #:135




                          a. Permitting chamber doors to remain open during and/or after
                             the sterilization process and thereby allowing dangerous
                             amounts of ethylene oxide to escape the chamber area in the
                             Sterigenics facility in Willowbrook;

                          b. Permitting products that have been sterilized and are still off-
 ~
 0..
 co                          gassing to be placed and stored in areas without pollution
 N
 N
 ~                           control and/or adequate ventilation system in the Sterigenics
 co
 ~                           facility in Willowbrook;
 0
£::!
0
C")
0                         c. Allowing at least six chambers to run at the same time and
u.i                          thereby overloading the vacuum system such that pollution
~                            control for one or more chambers was inoperable and/or
0
0
w
....J
                             ineffective in the Sterigenics facility in Willowbrook;
Li:

                      d. Allowing exterior doors in the warehouse to remain open for
                         unreasonable lengths of time in the Sterigenics facility in
                         Willowbrook;

                      e. Failing to timely order and/or replace filters for the dry system
                         and thereby allowing excess amounts of ethylene oxide
                         emissions therefrom in the Sterigenics facility in Willowbrook;

                     f.     Failing to properly monitor EtO emissions and/or document
                            EtO emissions resulting in an inaccurate report on pollution
                            relating to the Sterigenics facility in Willowbrook;

                     g. By failing to employ safe methods to adequately control,
                        reduce, minimize, and/or mitigate EtO emissions from its
                        Willowbrook facility;

                     h. By permitting emissions of excessive, unnecessary, and/or
                        dangerous volumes ofEtO into air from the Sterigenics facility
                        in Willowbrook; and

                     1.     By subjecting Plaintiff and those who live and work nearby the
                            Sterigenics facility in Willowbrook to an elevated cancer risk.

              126.   As a direct and proximate result of one or more of the foregoing acts or

        omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

        the Willowbrook community.




                                                     37
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 39 of 57 PageID #:135




               127.   As a direct and proximate result of Plaintiffs inhalation of EtO from

       Sterigenics facility, he developed Stomach cancer which has caused and will continue

       to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

       mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

       normal life.

              WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that
w
~      judgment be entered in his favor and against Bob Novak in an amount be determined
0
0
w
_J
u:::   by a trier of fact.

                                            COUNTX
                             Willful and Wanton Conduct-Bob Novak

              128.    Plaintiff incorporates by reference all allegations contained in

       Paragraphs 1 through 71 and 121 and 122 as if fully set forth as Paragraph as if fully

       set forth as Paragraph 128.

              129.    At all relevant times, Bob Novak had and continues to have a duty to

       refrain from willful and wanton conduct and/or conduct that exhibits an utter

       indifference and/or conscious disregard to the health, safety, and well-being of

       Plaintiff and those living and working in the area surrounding Sterigenics

       Willowbrook facility.

              130.    At all relevant times, Bob Novak knew that EtO gas emitting from

       Sterigenics Willowbrook facility would have a toxic, poisonous, and highly deleterious

       effect upon the health, safety, and well-being of persons breathing it.

              131.    Bob Novak breached his duty and was guilty of willful and wanton

       conduct in one or more of the following ways:


                                                 38
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 40 of 57 PageID #:135




                      a. By approving test results and/or monitoring systems which
                         provided misleading and inaccurate report on pollution
                         relating to the Sterigenics facility in Willowbrook;
0
_J
co
~                     b. By permitting emissions of EtO into the air from Sterigenics
0
N                        Willowbrook facility notwithstanding his knowledge that EtO
                         is toxic, poisonous, and causes adverse medical issues
                         including, but not limited to, cancer;

                      c. By failing to warn or advise Plaintiff, as well as those who live
                         or work in the Willowbrook community, that they were being
u.i                      exposed to EtO notwithstanding his knowledge that EtO is
~
0
                         toxic, poisonous, and causes adverse medical issues including,
0
w                        but not limited to, cancer;
_J
U:::
                      d. By failing to a warn or advise Plaintiff, as well as those who
                         live or work in the Willowbrook community, that they were
                         breathing in EtO notwithstanding his knowledge that EtO is
                         toxic, poisonous, and causes adverse medical issues including,
                         but not limited to, cancer;

                      e. Deliberately concealing his knowledge concerning the
                         deleterious impact that EtO inhalation exposure has on those
                         who live or work in the Willowbrook community;

                      f. By subjecting Plaintiff and those who live and work nearby
                         Sterigenics Willowbrook facility to an elevated cancer risk
                         without warning them of the same.

              132.    As a direct and proximate result of one or more of the foregoing acts or

       omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

       the Willowbrook community.

              133.    As a direct and proximate result of Plaintiffs inhalation of EtO from

       Sterigenics facility, he developed Stomach cancer which has caused and will continue

       to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

       mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

       normal life.



                                                   39
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 41 of 57 PageID #:135




              WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that

       judgment be entered in his favor and against Bob Novak in an amount be determined

       by a trier of fact.

::i:
0..                                        COUNT XI
CD
N
N
                                    Negligence - Roger Clark
~
              134.   Plaintiff incorporates by reference all allegations contained m

w      Paragraphs 1 through 71 as if fully set forth as Paragraph 134.
~
0
0
w             135.    Roger Clark was the Maintenance Supervisor at the Sterigenics facility
...J
u::
       in Willowbrook from the late 1980s until approximately 2015.

              136.   In that capacity, Roger Clark was responsible for calibrating the

       internal EtO monitors and overseeing the sterilization process at the Sterigenics

       facility in Willowbrook.

              137.   At all relevant times, Roger Clark had a duty to exercise ordinary care

       for the health, safety, and well-being of Plaintiff and those living and working in the

       area surrounding the Sterigenics facility in Willowbrook.

              138.   At all relevant times, Roger Clark knew or should have known that the

       EtO gas emitting from the Sterigenics facility in Willowbrook facility would have a

       toxic, poisonous, and highly deleterious effect upon the health, safety, and well-being

       of persons breathing it.

              139.   Roger Clark breached his duty and failed to exercise ordinary care of the

       health and well-being of Plaintiff in one or more of the following ways:

                     a. Inaccurately calibrating internal EtO monitors to allow for
                         erroneous monitoring results;




                                                 40
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 42 of 57 PageID #:135




                     b. Failing to properly monitor EtO emissions and/or document
                        EtO emissions resulting in an inaccurate report on pollution
                        relating to the Sterigenics facility in Willowbrook;

                     c. Permitting chamber doors to remain open during and/or after
                        the sterilization process and thereby allowing dangerous
 2
 0..
 co
                        amounts of ethylene oxide to escape the chamber area in the
N
N                       Sterigenics facility :in Willowbrook;
~

                     d. Permitting products that have been sterilized and are still off-
                        gassing to be placed and stored in areas without pollution
ui                      control and/or adequate ventilation system in the Sterigenics
~                       facility in Willowbrook;
0
0
UJ
_J
u:::                 e. Allowing at least six chambers to run at the same time and
                        thereby overloading the vacuum system such that pollution
                        control for one or more chambers was inoperable and/or
                        ineffective in the Sterigenics facility in Willowbrook;

                    f.   Allowing exterior doors in the warehouse to remain open for
                         unreasonable lengths of time in the Sterigenics facility in
                         Willowbrook;

                    g. Failing to timely order and/or replace filters for the dry system
                       and thereby allowing excess amounts of ethylene oxide
                       emissions therefrom in the Sterigenics facility in Willowbrook;

                    h. By failing to employ safe methods to adequately control,
                       reduce, minimize, and/or mitigate EtO emissions from its
                       Willowbrook facility;

                    1.   By permitting emissions of excessive, unnecessary, and/or
                         dangerous volumes ofEtO into air from the Sterigenics facility
                         in Willowbrook; and

                    J.   By subjecting Plaintiff and those who live and work nearby the
                         Sterigenics facility in Willowbrook to an elevated cancer risk.

             140.   As a direct and proximate result of one or more of the foregoing acts or

       omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

       the Willowbrook community.




                                                  41
         Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 43 of 57 PageID #:135




                141.    As a direct and proximate result of Plaintiffs inhalation of EtO from

         Sterigenics facility, he developed Stomach cancer which has caused and will continue

         to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

         mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

co       normal life.
0
N
0
C')
0              WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that
~
w
~        judgment be entered in his favor and against Roger Clark in an amount be
0
0
w
U:--:'   determined by a trier of fact.

                                            COUNT XII
                             Willful and Wanton Conduct - Roger Clark

                142.    Plaintiff incorporates by reference all allegations contained m

         Paragraphs 1 through 71 and 135 and 136 as if fully set forth as Paragraph 142.

               143.     At all relevant times, Roger Clark had a duty to refrain from willful and

         wanton conduct and/or conduct that exhibits an utter indifference and/or conscious

         disregard to the health, safety, and well-being of Plaintiff and those living and

         working in the area surrounding Sterigenics Willowbrook facility.

               144.     At all relevant times, Roger Clark knew that EtO gas emitting from

         Sterigenics Willowbrook facility would have a toxic, poisonous, and highly deleterious

         effect upon the health, safety, and well-being of persons breathing it.

               145.     Roger Clark breached his duty and was guilty of willful and wanton

         conduct in one or more of the following ways:

                        a. By deliberately falsifying test results and/or inaccurately
                           calibrating monitoring systems to provide a misleading and




                                                    42
         Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 44 of 57 PageID #:135




                             inaccurate report on pollution relating to the Sterigenics
                             facility in Willowbrook;

                         b. By permitting emissions of EtO into the air from Sterigenics
                            Willowbrook facility notwithstanding his knowledge that EtO
                            is toxic, poisonous, and causes adverse medical issues
                            including, but not limited to, cancer;

 co                      c. By failing to warn or advise Plaintiff, as well as those who live
0
 ~
N
0                           or work in the Willowbrook community, that they were being
£2                          exposed to EtO notwithstanding his knowledge that EtO is
0
~
ui                          toxic, poisonous, and causes adverse medical issues including,
~                           but not limited to, cancer;
0
0
iu
u:-'::                  d. By failing to a warn or advise Plaintiff, as well as those who
                           live or work in the Willowbrook community, that they were
                           breathing in EtO notwithstanding his knowledge that EtO is
                           toxic, poisonous, and causes adverse medical issues including,
                           but not limited to, cancer;

                        e. Deliberately concealing his knowledge concerning the
                           deleterious impact that EtO inhalation exposure has on those
                           who live or work in the Willowbrook community;

                        f.   By subjecting Plaintiff and those who live and work nearby
                             Sterigenics Willowbrook facility to an elevated cancer risk
                             without warning them of the same.

                146.    As a direct and proximate result of one or more of the foregoing acts or

         omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

         the Willowbrook community.

                147.    As a direct and proximate result of Plaintiffs inhalation of EtO from

         Sterigenics facility, he developed Stomach cancer which has caused and will continue

         to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

         mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

         normal life.




                                                     43
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 45 of 57 PageID #:135




              WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that

       judgment be entered in his favor and against Roger Clark in an amount be

       determined by a trier of fact.

                                           COUNT XIII
                                     Negligence - GTCR, LLC
00
0
N             148.   Plaintiff incorporates by reference all allegations contained m
0
C")
0
~
u..i   Paragraphs 1 through 71 as if fully set forth as Paragraph 148.
~
0
0
w             149.   GTCR, LLC owned and operated the Sterigenics facility in Willowbrook,
_J
U:::
       Illinois, during a material portion of time since 2011.

              150.   Sterigenics U.S., LLC managed, controlled, and supervised sterilization

       operations at the Sterigenics facility in Willowbrook, Illinois, during a material

       portion of time since 1984.

              151.   GTCR, LLC had and continues to have a duty to exercise ordinary care

       for the health, safety, and well-being of Plaintiff and those living and working in the

       area surrounding its Willowbrook facility.

              152.   At all relevant times, GTCR, LLC knew or should have known that the

       EtO gas emitting from its Willowbrook facility would have a toxic, poisonous, and

       highly deleterious effect upon the health, safety, and well-being of persons breathing

       it.

             153.    GTCR, LLC breached its duty and failed to exercise ordinary care of the

       health and well-being of Plaintiff in one or more of the following ways:

                     a. By emitting EtO into the air from its Willowbrook facility;




                                                 44
        Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 46 of 57 PageID #:135




                      b. By emitting excessive, unnecessary, and/or dangerous
                         volumes of EtO into air from its Willowbrook facility;

                      c. By using EtO as part of its sterilization process when safer
                         alternatives could accomplish the same or similar business
                         purpose without presenting the same level of risk to human
~
0...                     health and well-being;
(0
N
N
.•...
                      d. By placing its own economic interests above the health and
                         well-being of those who live or work in the Willowbrook
                         community;
u..i
~                    e. By failing to warn or advise Plaintiff, as well as those who live
0
0
w
_J
                        or work in the Willowbrook community, that they were being
u::                     exposed to EtO;

                     f. By failing to warn or advise Plaintiff, as well as those who live
                        or work in the Willowbrook community, that they were
                        breathing in EtO;

                     g. By failing to warn or advise Plaintiff, as well as those who live
                        or work in the Willowbrook community, that it was emitting a
                        known carcinogen into the air from its facility in Willowbrook;

                     h. By failing to employ safe methods to adequately control,
                        reduce, minimize, and/or mitigate EtO emissions from its
                        Willowbrook facility;

                     1.   By failing to adequately study and test the effect of its EtO
                          emissions from its Willowbrook facility on the quality of air;

                     J.   By failing to adequately study and test the effect of its EtO
                          emissions from its Willowbrook facility on the health and well-
                          being of those who live and work in the Willowbrook
                          community; and

                     k. By subjecting Plaintiff and those who live and work nearby its
                        Willowbrook facility to an elevated cancer risk.

              154.   As a direct and proximate result of one or more of the foregoing acts or

        omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

        the Willowbrook community.



                                                   45
Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 47 of 57 PageID #:135
     Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 48 of 57 PageID #:135




                   b. By emitting excessive, unnecessary, and/or dangerous
                      volumes of EtO into air from its Willowbrook facility;

                  c. By using EtO as part of its sterilization process when safer
                     alternatives could accomplish the same or similar business
                     purpose without presenting the same level of risk to human
                     health and well-being;

                  d. By placing its own economic interests above the health and
                     well-being of those who live or work in the Willowbrook
                     community;
w
~                 e. By failing to warn or advise Plaintiff, as well as those who live
0
0
w                    or work in the Willowbrook community, that they were being
_J
LL                   exposed to EtO;

                  f. By failing to warn or advise Plaintiff, as well as those who live
                     or work in the Willowbrook community, that they were
                     breathing in EtO;

                  g. By failing to warn or advise Plaintiff, as well as those who live
                     or work in the Willowbrook community, that it was emitting a
                     known carcinogen into the air from its facility in Willowbrook;

                  h. By failing to employ safe methods to adequately control,
                     reduce, minimize, and/or mitigate EtO emissions from its
                     Willowbrook facility;

                  1.   By failing to adequately study and test the effect of its EtO
                       emissions from its Willowbrook facility on the quality of air;

                  J.   By failing to adequately study and test the effect of its EtO
                       emissions from its Willowbrook facility on the health and well-
                       being of those who live and work in the Willowbrook
                       community; and

                  k. By subjecting Plaintiff and those who live and work nearby its
                     Willowbrook facility to an elevated cancer risk.

           154.   As a direct and proximate result of one or more of the foregoing acts or

     omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

     the Willowbrook community.



                                                45
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 49 of 57 PageID #:135



                                    I



               155.    As a direct ahd proximate result of Plaintiffs inhalation of EtO from

        Sterigenics facility, he developed Stomach cancer which has caused and will continue

        to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

        mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his
       normal life.

              WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that
w
g      judgment be entered in his favor and against GTCR, LLC in an amount be determined
0
w
_J
u::    by a trier of fact.

                                           COUNT XIV
                             Willful and Wanton Conduct - GTCR, LLC

              156.    Plaintiff incorporates by reference all allegations contained in

       Paragraphs 1 through 71 and 149 and 150 as if fully set forth as Paragraph 156.

              157.    At all relevant times, GTCR, LLC had and continues to have a duty to

      refrain from willful and wanton conduct and/or conduct that exhibits an utter

      indifference and/or conscious disregard to the health, safety, and well-being of

      Plaintiff and those living and working in the area surrounding Sterigenics

      Willowbrook facility.

             158.     At all relevant times, GTCR, LLC knew that EtO gas emitting from

      Sterigenics Willowbrook facility would have a toxic, poisonous, and highly deleterious

      effect upon the health, safety, and well-being of persons breathing it.

             159.     GTCR, LLC breached its duty and was guilty of willful and wanton

      conduct in one or more of the following ways:




                                               46
      Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 50 of 57 PageID #:135



                                  i


                     a. By permitting emissions of EtO into the air from Sterigenics
                        Willowbrook facility notwithstanding his knowledge that EtO
                        is toxic, poisonous, and causes adverse medical issues
                        including, but not limited to, cancer;

                    b. By failing to warn or advise Plaintiff, as well as those who live
                       or work in the Willowbrook community, that they were being
                       exposed to EtO notwithstanding his knowledge that EtO is
                       toxic, poisonous, and causes adverse medical issues including,
                       but not limited to, cancer;

w                   c. By failing to a warn or advise Plaintiff, as well as those who
~                      live or work in the Willowbrook community, that they were
0
0
w
_J
                       breathing in EtO notwithstanding his knowledge that EtO is
U::                    toxic, poisonous, and causes adverse medical issues including,
                       but not limited to, cancer;

                    d. By permitting emissions of EtO, a known carcinogen, into the
                       air from its Willowbrook facility before fully studying,
                       researching, or understanding the deleterious impact that
                       EtO inhalation exposure has on the health, safety, and well-
                       being of those in the surrounding area;

                    e. Deliberately concealing his know ledge concerning the
                       deleterious impact that EtO inhalation exposure has on those
                       who live or work in the Willowbrook community;

                    f. By subjecting Plaintiff and those who live and work nearby
                       Sterigenics Willowbrook facility to an elevated cancer risk
                       without warning them of the same.

             160.   As a direct and proximate result of one or more of the foregoing acts or

      omissions, Plaintiff was exposed to and inhaled great amounts of EtO while living in

      the Willowbrook community.

            161.    As a direct and proximate result of Plaintiffs inhalation of EtO from

      Sterigenics facility, he developed Stomach cancer which has caused and will continue

      to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,




                                                47
         Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 51 of 57 PageID #:135




         mental anguish, disability) disfigurement, reduced life expectancy, and a loss of his

         normal life.

                 WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that
 2
 0..
 (D
         judgment be entered in his favor and against GTCR, LLC in an amount be determined
 N
 N
~
         by a trier of fact.

                                            COUNTXV
w                       Ultrahazardous Activity/ Strict Liability - GTCR, LLC
~
0
0
ur
....J
                 162.    Plaintiff incorporates by reference all allegations contained m
u::
         Paragraphs 1 through 71 and 149 and 150 as if fully set forth as Paragraph 162.

                163.    GTCR, LLC's use and emission of EtO from its Willowbrook facility

        constitutes an ultra-hazardous activity.

                164.    GTCR, LLC's use and emission of EtO created a high degree of risk to

        those who live and work and the surrounding area. Further, the likelihood of cancer

        caused by its use and emission of EtO is as much as 64 times the level of acceptable

        risk.

                165.    GTCR, LLC's use and emission of EtO is especially inappropriate given

        the area in which it is located; namely, within a densely populated residential area,

        and among schools, municipal buildings, and parks.

                166.    While the activities conducted by GTCR, LLC are exceedingly

        dangerous, it offers little to no value to the surrounding community.

                167.    Because the activities of GTCR, LLC are ultrahazardous, it is strictly

        liable for any injuries proximately resulting therefrom.




                                                   48
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 52 of 57 PageID #:135



                                    i

               168.   As a direct and proximate result of GTCR, LLC's ultrahazardous

        activities, Plaintiff was exposed to and inhaled great amounts of EtO while living in

        the Willowbrook community.
~
0...
(0
               169.   As a direct and proximate result of Plaintiffs inhalation of EtO from
N
N
       Sterigenics facility, he developed Stomach cancer which has caused and will continue

       to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,
UJ
~      mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his
0
0
UJ
_J
u:::   normal life.

              WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that

       judgment be entered in his favor and against GTCR, LLC in an amount be determined

       by a trier of fact.

                                               COUNT XVI
                                        Civil Battery - GTCR, LLC

              170.    Plaintiff incorporates by reference all allegations contained m

       Paragraphs 1 through 71 and 149 and 150 as if fully set forth as Paragraph 170.

              171.    At all relevant times, GTCR, LLC knew or should have known that the

       EtO gas emitting from its Willowbrook facility would have a toxic, poisonous, and

       highly deleterious effect upon the health, safety, and well-being of persons breathing

       it.

              172.    Notwithstanding this knowledge, GTCR, LLC caused and/or set m

       motion events that caused EtO to come in contact with Plaintiff.

              173.    Plaintiff's contact with EtO was offensive and harmful.




                                                   49
      Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 53 of 57 PageID #:135




               17 4.    GTCR, LLC intended to emit EtO into the air with know ledge that it

       would contact those who live and work in the area surrounding its Willowbrook

       facility.

               175.    Plaintiff did not consent to contact with EtO emitted from the

       Sterigenics facility.

               176.    As a direct and proximate result of GTCR, LLC's emission of EtO,
w
~     Plaintiff was contacted by EtO without his consent and was thereby exposed to and
0
w
_J
u::   inhaled great amounts of EtO while living in the Willowbrook community.

              177.     As a direct and proximate result of Plaintiffs inhalation of EtO from

      Sterigenics facility, he developed Stomach cancer which has caused and will continue

      to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

      mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

      normal life.

              WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that

      judgment be entered in his favor and against GTCR, LLC in an amount be determined

      by a trier of fact.

                                          COUNT XVII
                                  Public Nuisance - GTCR, LLC

              178.     Plaintiff incorporates by reference all allegations contained m

      Paragraphs 1 through 71 and 149 and 150 as if fully set forth as Paragraph 178.

             179.      The general public has a common right to breathe clean air without

      dangerous levels of carcinogens such as EtO.




                                                 50
          Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 54 of 57 PageID #:135



                                       I

                  180.    GTCR, LLC'sl use and emission of EtO from its Willowbrook facility
                                       !




           substantially and unreasonably infringes upon and/or transgresses this public right.

           In particular, the activities of Sterigenics U.S., LLC has caused those who live and
  2
  0...
  CD
           work in the area surrounding its Willowbrook facility to breathe air containing high
  N
 N
 ~
           levels of EtO on a routine and constant basis, and further, to be exposed to air causing

           a substantially elevated risk of cancer.
u..i
~                 181.   GTCR, LLC's use and emission of EtO is especially inappropriate given
0
0
w
u:--'::    the area in which it is located; namely, within a densely populated residential area,

           and among schools, municipal buildings, and parks.

                 182.    As a result of GTCR, LLC's use and emission of EtO, Plaintiff was

          exposed to and inhaled great amounts of EtO while living in the Willowbrook

          community.

                 183.    As a direct and proximate result of Plaintiffs inhalation of EtO from

          Sterigenics facility, he developed Stomach cancer which has caused and will continue

          to cause Plaintiff to incur and endure medical bills, lost wages, pain and suffering,

          mental anguish, disability, disfigurement, reduced life expectancy, and a loss of his

          normal life.

                WHEREFORE Plaintiff, MATTHEW HALLER, respectfully requests that

          judgment be entered in his favor and against Sterigenics U.S., LLC in an amount be

          determined by a trier of fact.




                                                      51
       Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 55 of 57 PageID #:135




       Dated: October 30, 2018



       Respectfully submitted,

       By: s/ Antonio M. Romanucci
~      Attorney for Plaintiff
0...
(0
N
N
~       Antonio M. Romanucci                       Steven A. Hart
        Bhavani Raveendran                        Brian H. Eldridge
        Martin D. Gould                           Jennifer M. Cascio
        Bryce T. Hensley                          HART MCLAUGHLIN & ELDRIDGE,
u.i
       ROMANUCCI & BLANDIN, LLC                   LLC
~
0      321 N. Clark Street, Suite 900             22 W. Washington Street, Suite 1600
0
UJ
_J     Chicago, IL 60654                          Chicago, Illinois 60602
LL
       (312) 458-1000 telephone                   (312) 955-0545 telephone
       (312) 458-1004/acsimile                    (312) 971-9243 facsimile
       aromanucc i (21;rblavv.net                 shart@hmelcgal.com
       braveendranrc7;rbla\v.nct                  beldridg:e@.hmelcgal.com
       111 gou [d(c1)rb la\V. net                 jcasc iorcvhmclega I .corn
       bhens levrcorb I a \V.nct




                                             52
 Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 56 of 57 PageID #:135


                                                                                          FILED
                                                                                          10/30/2018 12:26 PM
                IN THE CIRCUIT COURT OF COOK COUNTY, ILLINOIS                             DOROTHY BROWN
                      COUNTY DEPARTMENT, LAW DIVISION                                     CIRCUIT CLERK
                                                                                          COOK COUNTY, IL
 MATTHEW HALLER,                                                                          2018L011743
                                                )
                                                )
                                                ) Case No.
        Plaintiff,                              )                 2018L011743
                                                )
 V.                                             )
                                                 )
 STERIGENICS U.S., LLC; BOB                      ) JURY TRIAL DEMANDED
 NOVAK; ROGER CLARK; and GTCR,                   )
 LLC;                                           )
                                                )
                                                )
                                                )
       Defendants.                              )

                     AFFIDAVIT REGARDING DAMAGES SOUGHT


Antonio M. Romanucci, being first duly sworn under oath, states as follows:

       I.     I am one of the attorneys of record for the Plaintiff in this matter; and

       2.     That the total money damages sought in this civil action exceeds $50,000.

       FURTHER AFFIANT SA YETH NOT.


                                                             s/Antonio M. Romanucci


[X]   Under penalties as provided by law pursuant to 735 ILCS 5/1-109 (1993), I certify that the
      statements set forth herein are true and correct.


 Antonio M. Romanucci
 Bhavani Raveendran
Martin D. Gould
Bryce T. Hensley
ROMANUCCI & BLANDIN, LLC
321 N. Clark Street, Suite 900
Chicago, IL 60654
(312) 458-1000 telephone
(312) 458-1004/acsimile
         Case: 1:18-cv-08057 Document #: 1-1 Filed: 12/07/18 Page 57 of 57 PageID #:135




         aromanucc i r2.rb law .net
         braveendran(cu,rbla\v.net
 ("')
         mgoulcVcZ;rblaw .net
 ~
 ~       bhens lev:c,)rbla \v.net
 0
 ....J
 co
 0
 N       Steven A. Hart
2
0..
         Brian H. Eldridge
<O
N
         Jennifer M. Cascio
N
~        HART MCLAUGHLIN & ELDRIDGE, LLC
co
0        22 W. Washington Street, Suite 1600
s£2      Chicago, Illinois 60602
0
         (312) 955-0545 telephone
u..i     (312) 971-9243 facsimile
~
0        shartrmhmelegal .com
0
w
....J
         beldridgerc7'.hmele!Za] .com
LL
         jcasciorc/':hmelegaJ.com
